Citation Nr: 1723044	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  14-29 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for congestive heart failure (CHF), to include as secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to PTSD. 

4.  Entitlement to a compensable initial rating for headaches. 

5.  Entitlement to initial staged ratings for PTSD evaluated as 30 percent disabling prior to July 5, 2012 and as 50 percent disabling from that date. 



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to July 1983, September 1990 to August 1991, and January 2004 to April 2005, with additional periods of Reserve service.

These matters come before the Board of Veterans' Appeals (Board) from August 2011 (reflux, PTSD), January 2013 (sleep apnea, congestive heart failure) and December 2014 (headaches) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.  

During the pendency of the claim, in the January 2013 rating decision, the RO assigned a 50 percent rating for PTSD effective from July 5, 2012, the date it received a VA Form 21-4138.  In that VA Form 21-4138, the Veteran asserted that his PTSD symptoms had worsened and he noted a symptom not previously mentioned (i.e. that he gets agitated when people touch him); the Board finds that this is new and material evidence within one year of the a rating decision.  Thus, the appeal period is from the original date of the claim (i.e. January 20, 2011).  In addition, the Veteran, through his attorney, has indicated that the Veteran's 50 percent rating should go back to this period.  (See February 2013 notice of disagreement with a January 2013 rating decision.)  As such, the claim for an earlier effective date for a 50 percent rating for PTSD and the claim for an increased rating for PTSD are no longer bifurcated, but rather re-characterized as one issue.  

The RO considered the issue with regard to GERD as one of whether new and material has been received.  In an August 2011 rating decision, the RO denied service connection for GERD (claimed as gas reflux).  In the VA Form 21-4138 received by VA in July 2012, the Veteran requested to open a claim for service connection for acid reflux, to include as secondary to PTSD.  As this was within one year of the August 2011 rating decision, and the Veteran indicated that it was his intent to obtain service connection for GERD, the Board will accept it as a notice of disagreement as to the August 2011 rating decision.  

The newly reopened issue of entitlement to service connection for sleep apnea, and the other issues noted above are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2006 decision, the RO denied the Veteran's claim for entitlement to service connection for sleep apnea.

2.  New and material evidence to reopen a claim of entitlement to service connection for sleep apnea has been received.


CONCLUSION OF LAW

Evidence received since the October 2006 RO decision that denied service connection for sleep apnea, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154 (a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.200 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal Criteria -New and Material Evidence (NME)

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the concept of a well-grounded claim). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

In an October 2006 rating decision, the RO denied entitlement to service connection for sleep apnea.  At the time of the denial, the evidence included VA treatment records which note a diagnosis of sleep apnea and the prescription of a CPAP machine.  The Veteran did not appeal that decision, and no new and material evidence was received within one year of the notification of that decision.

Evidence added to the record since the last final denial includes a March 2011 VA examination report and a December 2012 examination report which reflect the opinion of the examiner that there are no objective findings that relate the Veteran's sleep apnea to service, articles on sleep apnea and PTSD, and the Veteran's statements that he snored in service.  A February 2012 VA Form 21-4138 reflects that the Veteran reported that he started having symptoms of sleep apnea while deployed in Afghanistan.  In a February 2013 VA Form 21-4138, the Veteran asserted that his sleep apnea is associated with his PTSD.  The Veteran has not waived RO consideration of a September 2016 VA positive nexus opinion which has also been added to the record; however, the Board finds that there is no prejudice to the Veteran if the Board uses the opinion to reopen the Veteran's claim. 

The Board finds, under the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), that new and material evidence (i.e. the 2016 VA Disability Benefits Questionnaire (DBQ) and the Veteran's statement as to snoring in service) has been received to reopen the Veteran's claim for entitlement to service connection for sleep apnea. 


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea; the appeal is allowed to this extent. 


REMAND

The Veteran's claims were certified to the Board in February 2016.  Subsequently, clinical records have been associated with the claims file.  In March 8, 2017 correspondence, the Board notified the Veteran that the agency of original jurisdiction (AOJ) had not considered the evidence; the Board requested whether the Veteran wished to waive such consideration.  The Board notified the Veteran, and his attorney, that if it did not receive a response within 45 days, it will assume that the Veteran did not wish to have the Board decide his appeal and that the matter would be remanded to the AOJ.  The Board has not received a response.  Thus, the Board assumes that the Veteran desires AOJ consideration of the evidence added to the record since the December 2015 Statement of the Case and since the issues were certified in February 2016.  

A February 14, 2005 Post-Deployment Health Assessment form has been scanned into VBMS; unfortunately, the scanned copy does not adequately allow the Board to read the Veteran's written answers (i.e. all the circles on the form appear as blackened in.)  Thus, VA should attempt to re-scan the form and ensure that it is reasonably possible to differentiate the circles blackened by the Veteran on the physical form from those left unmarked.)

The claims file includes an article dated in May 2009 entitled "Gastro-oesophageal Reflux Disease and Psychological Comorbidity."  The evidence does not include a VA opinion as to whether the Veteran's GERD is aggravated by, or caused by, his service-connected PTSD.  Therefore, the Board finds that a clinical opinion as to should be obtained. 

As noted above, the claims file includes a September 2016 DBQ on sleep apnea.  The clinician stated as follows:  

The Veteran did not seek medical attention for the symptoms noted in 2004, but are compatible with the diagnosed OSA [obstructive sleep apnea]. Even though he was not diagnosed with OSA while on active duty, the diagnosis was made within one year of discharge and almost certainly existed while on active duty. Therefore, it is my opinion that as likely as not the OSA was present while on active duty and can be considered service related. 

The Board notes that the Veteran was not diagnosed with OSA within one year of his April 2005 discharge.  He was diagnosed with OSA approximately 15 months after separation from service.  As the examiner's rationale was based, in part, on an inaccurate fact, a supplemental opinion from that examiner which considers the 15 months between service separation and diagnosis, would be useful to the Board.  If, after such consideration, if the clinician opines that it is less likely as not that the Veteran's sleep apnea is directly related to service, the clinician should opine as to whether it is as likely as not causally related to, or aggravated by, the Veteran's service-connected PTSD. 

Finally, the Veteran separated from service in 2005; however, the earliest VA clinical records associated with the claims file are from 2006.  VA should associate clinical records, if any, from April 15, 2005 to July 2006 with the claims file.

Accordingly, the case is REMANDED for the following action:

1. 1.  Associate with the claims file all outstanding VA and non-VA treatment records, including VA clinical records, if any, from April 15, 2005 to July 30, 2006.

2.  Attempt to re-scan the February 14, 2005 Post-Deployment Health Assessment form and associate it with the claims file, ensuring, as much as reasonably possible, that the Board is able to differentiate the circles blackened by the Veteran on the physical form from the unmarked circles.  (In its current form associated with the claims file, all circles appear as blackened in.)

3.  Obtain clinical opinions as to:

a. Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected PTSD caused his GERD; and
b. Is it at least as likely as not that the Veteran's service-connected PTSD caused any increase in the Veteran's GERD?  If so, please identify the amount of increase.

The clinician should consider the pertinent evidence of record to include the article "Gastro-oesophageal Reflux Disease and Psychological Comorbidity."  

4.  Obtain a supplemental clinical opinion (from the September 2016 opinion provider, if available) which addresses the following:

a. Does the fact that the Veteran was diagnosed with sleep apnea 15 months after service (and not to the 12 months noted in the September 2016 report) have any impact on/change the September 2016 opinion that sleep apnea as likely as not was present on active duty.  

b. If the clinician opines, with consideration of the 15 month time period since service, that it is less likely as not that the Veteran's sleep apnea is directly related to service, the clinician should opine as to whether it is as likely as not (50 percent or higher degree of probability) that (i) the Veteran's sleep apnea was caused by his service-connected PTSD; or (ii) the Veteran's service-connected PTSD led to any increase in the Veteran's sleep apnea.  If so, please identify the amount of increase.

5.  Following completion of the above, readjudicate the issues above.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


